United States Court of Appeals
                      For the First Circuit


No. 06-1126

                    UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                       JOSÉ SKERRET-ORTEGA,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this Court issued on June 13, 2008, is amended
as follows:


     On page 10, lines 16-17:     Insert a comma after "that" and
before "under"; and insert the word "it" after "circumstances," and
before "may."

     On page 13, line 6:   Delete the word "of."